                            Case 1:18-cv-11386-VSB-KHP Document 329
                                                                328 Filed 08/13/21 Page 1 of 1


                                                                   LAW OFFI CES
                                                 GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GR.EENHJJM                              PATEl'i T, C OPYRIGHT AN D TRADEM.ARK MATTERS          HARRY J . G\\ 1NNEIL0
BRUCE lL BERl\~HU'i                                                                                    JEFFREY R RAl\DEIB~IAN "
JAMES L ROWLAND
                                                          1950 ROLAN D CLARKE PLACE
                                                                                                       KENNE TB 11 SALEN •
ARNOLD TURK n                                              RESTON , VA 20191-1411                      SOK K RONG •
MICHAEL J. Fli\"K
                                                               TEL: (703 ) 716-1191
                                                                                                       TAI KONDO   •
STEPHEN M. ROYLANCE •                                                                                  JEFFREY R BOU~VET •
ROBERT W. MUE LLER                                             FAX: (703) 716-1180                     GARY M. J..\COBS •
" 1LLIAM E. LYD DANE                                                                                   JAMES .-\. GROMAD..\
WILLIAM S. BOSHNICK *                                    EMAIL:   gbpatent@gbpatentcom                 SB.-\WN A . llAMIDIN.-\, PhD.
P.-\UL A. BR.\IER, P!J.D.                                                                              .-\LI M. IM,Hl •
P. BR.-\NKO PEJIC •                                               www.g bpa tentcom
                                                                                                              08/13/2021
                                                                                                       CllWE.GORKA
DANIEL B. ~IOO~                                                                                        CHUONG T. NGUYEN •
BRUCE IL STONER, JR •
ENOCH Pl:.-\VEY
                                                                                                       JMIES A.DONEGAN      •
                                                                                                       DANIELLE C PFIFFERUNG
SEA,', C. MYERS-PA \'NI', Ph.U
JONATll-1.N R ~DUER •
STEVEN R POLL-ICOFT •
BARRY I. BOILAMER •                                                                                    • AD~llTI ED IO A BAR
                                                                                                            OTIIER ffi-1.NVA
GARY V. IIARKCOM "'O
                                                                                                       D   REGI :JERID PATEN! AGENT
JAMES P. IIONNMIY                                               August 13, 2021                        0 OF COUNSEL
JILL ~1 BROWNING
                                                                                                       i!I SENIOR COUNSEL
WALTER SCBLAPKORL, Pb.D
NAOKO OBASIII •



              VIAECF
              Hon. Katharine H. Parker
              United States Magistrate Judge, Southern District of New York
              Daniel Patrick Moynihan Courthouse
              500 Pearl Street, Room 750
              New York, New York 10007                                                                       08/13/2021

                             Re:    Spectrum Dynamics Medical Limite,l v. GE; Case No.: 18-cv-11386 (VSB)

              Dear Magistrate Judge Parker:

              We represent Plaintiff Spectrum Dynamics Medical Limited (''Plaintiff' or "Spectrum") in the
              above-referenced action. We write pursuant to Your Honor's Individual Practices in Civil Cases
              Rules I(a) and I(c) to request an extension of time fur Defendants to respond to Defendants'
              August 12, 2021, letter motion challenging Plaintiff's claw-back of certain documents (see [D.I.
              325]) and for permission to file a response of seven pages (excluding signature page).

              Because Defendants' letter motion concerns a discovery dispute, it is Spectrum's understanding
              that Your Honor's Individual Practices in Civil Cases Rule II(c) requires Plaintiffs response to
              be filed within three business days, i.e., by August 16, 2021 , and be limited to three pages. We
              respectfully request that Plaintiff's response letter be due on August 23, 2021 and Plaintiff
              permitted to file a response of seven pages (excluding signature page), the same number of pages
              as Defendants' letter motion, to permit Spectrum to fully address and respond to the issues raised
              in Defendants' letter motion.

              The parties have conferred, and Defendants do not oppose this request. This is Spectrum's first
              request for this relief
                                                               Respectfully submitted,

                                                                            /Neil F. Greenbluml

                                                                            Neil F. Greenb lum
              cc:            All counsel of record (via ECF)
